Citation Nr: 1210821	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic bronchitis, chronic obstructive pulmonary disease (COPD), and the residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant is the widow of a Veteran who had active military service from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied service connection for a lung disability, to include chronic bronchitis, COPD, and the residuals of pneumonia.  

The Veteran died in November 2010.  In December 2010, the Board dismissed the Veteran's claim for service connection.  In January 2011, the appellant filed a request to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . ."  Accordingly, the appellant is substituted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in November 2010.  In December 2010, the Board dismissed the Veteran's claim for service connection.  In January 2011, the appellant filed a request to be substituted as the appellant for purposes of processing the claim to completion on a VA Form 21-0847.  See 38 U.S.C. § 5121A.  

The October 2011 letter from the RO is inadequate with respect to informing the appellant that she has successfully substituted and with respect to notice as to additional actions she may take.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her representative appropriate notice with respect to the substituted claim for service connection for a lung disability, to include chronic bronchitis, COPD, and the residuals of pneumonia.  Specifically inform the appellant that she:

* Has successfully substituted.

* Has the right to submit additional evidence.

* Has the right to request a hearing.  

Provide any additional notification specified by VA guidance on substituted claims. The appellant and her representative should be afforded an opportunity to respond.

2.  Take any appropriate action dictated by the appellant's response.  

3.  Following the above, readjudicate the claim.  The benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the appellant and her representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

